Citation Nr: 1328587	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
May 1965 to October 1965, and August 1969 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In January 2012 and November 2012 the Board remanded the 
matter for additional development. 

The virtual VA file has been reviewed. 


FINDING OF FACT

Chronic hearing loss was not manifest during service and 
hearing loss disability is not attributable to service. 


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  

A June 2006 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the appellant of regulations 
pertinent to the establishment of an effective date and of 
the disability rating.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The service treatment records, VA medical treatment records, 
and private treatment records have been obtained; he did not 
identify any additional private or VA treatment records 
pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  

The appellant has not indicated, and the record does not 
contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration.  38 C.F.R. 
§ 3.159 (c) (2).  

VA examinations were conducted in October 2007 and March 
2012 however they were partially inadequate as they did not 
address the question of whether hearing loss was at least as 
likely as not related to chronic otitis media in service.  
This question was addressed in an August 2013opinion.  When 
read together, the examinations and opinion are adequate for 
rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations 
were adequate as the examiners reviewed the record, 
evaluated the appellant or record and provided an opinion as 
to whether bilateral hearing loss was related to service.  
The August 2013 opinion addressed the possible connection 
between the in service otitis media and his current 
bilateral hearing loss. 
 
There is no indication in the record that any additional 
evidence, relevant to the issue decided, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009). 

All of the evidence in the claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient 
reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the.  See Gonzales v. West, 218 F.3d 
1378, 1380-81(Fed. Cir. 2000) (holding that the entire 
record must be reviewed, but each piece of evidence does not 
have to be discussed).  The analysis in this decision 
focuses on the most salient and relevant evidence, and on 
what the evidence shows or fails to show with respect to the 
matter on appeal.   

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA or training), or 
injury incurred while performing inactive duty training 
(INACDUTRA or training).  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002 & Supp. 2012). 

Establishing service connection generally requires competent 
evidence of three things: (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship, i.e., a nexus, between the 
claimed in-service disease or injury and the current 
disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. 
Cir. 2009); 38 C.F.R. § 3.303(a).

Additionally, for veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including organic 
disease of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive 
periods, however, do not apply to periods of ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-
78   (1991).  Therefore, consideration of 38 C.F.R. § 3.309 
(presumption of service incurrence for certain diseases) for 
the appellant's periods of ACDUTRA is not appropriate.  
However, an organic disease of the nervous system is a 
chronic disease.  38 U.S.C.A. § 1101.

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

The appellant contends that his bilateral hearing loss 
disability is due to his exposure to loud noise in service, 
specifically being subjected to noise from firing weapons, 
non-muffled engines in the motorpool while rebuilding and 
testing engines, and working without hearing protection.  He 
also contends that his hearing loss may be related to the 
chronic otitis he was treated for in September 1970 noted at 
his separation examination. 

Service treatment records demonstrate that his hearing was 
within normal limits during service and upon exit.  The 
April 1965 entry examination and September 1965 exit 
examinations were within normal limits.  The September 1970 
exit examination was within normal limits from 500 to 2000 
hertz, and at 25 decibels at 4000 hertz in the right ear.  
The exit examinations were negative for complaints of, 
treatment for, or diagnosis of hearing loss.  

At the September 1970 separation examination he was noted to 
have chronic purulent otitis media in the right ear which 
was treated with ampicillin

In October 2007 a VA examination was conducted and the 
appellant was diagnosed with mild bilateral sensorineural 
hearing loss.  Specifically, audiometric testing revealed:   


HERTZ
 CNC

500
1000
2000
3000
4000

RIGHT
40
40
60
60
70
  96
LEFT
40
50
60
65
65
  84

The October 2007 VA examiner reviewed the claims file and 
service treatment records, noting the reports of exposure to 
artillery, explosions, and tanks in service.  The examiner 
opined that the hearing loss was not caused by or a result 
of military noise exposure with the rationale that the 
appellant had normal hearing at the time of separation. 

In March 2012 another VA examination was conducted with the 
following audiometric testing results: 


HERTZ
 CNC

500
1000
2000
3000
4000

RIGHT
30
30
50
70
75
  92
LEFT
30
55
60
70
70
  92

The March 2012 VA examiner reviewed the claims file, 
examined the appellant and determined that the hearing loss 
was not at least as likely as not caused by or a result of 
military service, and provided the rationale that the 
audiograms from 1965 and 1970 showed hearing within normal 
limits. 

As neither VA examiner addressed the question of whether the 
in service chronic otitis media was related to his current 
hearing loss an additional opinion was sought.  

In August 2013 an examiner reviewed the claims file and 
opined that the bilateral hearing loss was less likely than 
not incurred in or caused by chronic purulent otitis media 
which was diagnosed at the time of the September 1970 exit 
physical.  The examiner explained that the appellant entered 
and exited service with normal hearing and that he had 
normal hearing on his separation physical despite evidence 
at the time of chronic purulent right otitis media, which 
was adequately treated.  There was no evidence of continuing 
problems with the appellant's right ear after service and 
there were no documented medical complaints of decreased 
hearing until November 2004 and the earliest diagnosed 
bilateral sensorineural hearing loss was in a January 2005 
private evaluation. 

The Board concedes that the Veteran was exposed to loud 
noise in service.  In addition, post service testing 
establishes the presence of a hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The remaining question is whether a finding of a nexus 
between service to include the in-service noise exposure and 
current disability is warranted.  There is no evidence of a 
hearing loss during service.  The appellant contends that 
his current hearing loss began in service.  The appellant is 
competent to report a decrease in hearing acuity as that is 
something he has experienced through his five senses.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However the audiological 
testing conducted in service shows that he did not have a 
hearing loss disability during service.  In addition, 
although there was a finding of 25 at one frequency on the 
right, examiners have found that such notation was normal in 
this case.  Thus, he did not have hearing loss or hearing 
loss disability during service.  To the extent that he 
implies that he had hearing loss during service, his lay 
evidence is far less probative than the contemporaneous in-
service testing.

The appellant contends that a diagnosis of chronic otitis 
media meets the requirements of "chronicity and continuity" 
under 38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 
3.303(b) have been interpreted as an alternative to service 
connection only for the specific chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  As the periods of service are all ACDUTRA 
(and such service is not otherwise "active service"), the 
presumptive provisions relating to chronic diseases do not 
apply.  However, 38 U.S.C.A. § 1101 is applicable.  Since he 
has an organic disease of the nervous system, section 
3.303(b) is potentially applicable.  However, neither 
hearing loss disability nor an organic disease of the 
nervous system was noted during service.  Furthermore, there 
were no characteristic manifestations of the disease process 
(organic disease of the nervous system) identified during 
service.  Therefore, section 3.303(b) is not applicable. 

The pleading that his in service chronic otitis media caused 
his current hearing loss is outweighed by the August 2013 
medical opinion which found the opposite, that his current 
hearing loss is not related to in service noise exposure or 
his in service otitis media.  The Board is fully aware of 
the holding in Hensley that normal hearing is from 0 to 20 
decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
However, here the examiners have determined that the 
finding, in the case of a veteran with otitis, was normal.

The probative evidence establishes that hearing loss was not 
manifest in service; rather his acuity was normal.  The 
first demonstrated hearing loss disability was in 2005, 
decades after service.  Furthermore, the most probative 
evidence establishes that the remote onset of hearing loss 
disability is unrelated to service.  The lay evidence is far 
less convincing than the service records and the medical 
opinion in this case.  The weight of the evidence is against 
a finding that the current hearing loss is related to 
service to include in service noise exposure or chronic 
otitis media. 

The preponderance of the evidence is against the claim; 
there is no doubt to be resolved.  Service connection for 
bilateral hearing loss disability is not warranted.  


ORDER

Service connection for bilateral hearing loss disability is 
denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


